United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued December 13, 2013             Decided March 25, 2014

                       No. 09-3117

               UNITED STATES OF AMERICA,
                       APPELLEE

                             v.

                     DANIEL WRIGHT,
                       APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                   (No. 1:92-cr-00131-1)


    Sandra G. Roland, Assistant Federal Public Defender,
argued the cause for appellant. With her on the briefs was
A.J. Kramer, Federal Public Defender. Neil H. Jaffee,
Assistant Federal Public Defender, entered an appearance.

    Lauren R. Bates, Assistant U.S. Attorney, argued the
cause for appellee. On the brief were Ronald C. Machen Jr.,
U.S. Attorney, and Elizabeth Trosman and Angela G.
Schmidt, Assistant U.S. Attorneys. Elizabeth H. Danello,
Assistant U.S. Attorney, entered an appearance.

   Before: GRIFFITH and KAVANAUGH, Circuit Judges, and
RANDOLPH, Senior Circuit Judge.
                              2
   Opinion for      the   Court   filed   by   Circuit   Judge
KAVANAUGH.

    KAVANAUGH, Circuit Judge: In this case, Daniel Wright
appeals from his conviction by guilty plea. We affirm.

     In 1992, Daniel Wright, Antoine Washington, and Glen
Early, Jr., were arrested following a high-speed car chase
through the streets of Washington, D.C. The police found
drugs in the car in which the three men were traveling. All
three were indicted and charged with possession with intent to
distribute cocaine. Washington and Early went to trial later
that year and were convicted and sentenced to 12 years and 7
months in prison and 14 years and 6 months in prison,
respectively. See United States v. Washington, 12 F.3d 1128,
1132 (D.C. Cir. 1994). But Wright disappeared before trial
after having been released on bail.

     Wright was eventually caught and brought back to the
District of Columbia in 2008 to face the 1992 drug charges.
Attorney Douglas Wood was appointed to represent Wright.
A few weeks after his appointment, Wood recalled that he had
previously represented Washington in Washington’s appeal
(albeit not at Washington’s trial). Wood recognized that his
prior representation of Washington might result in a conflict
of interest in his representation of Wright. Wright soon also
became aware of the potential conflict, but he did not object
to Wood’s continued representation.           Although Wood
continued to represent Wright during several months of plea
negotiations, Wood brought in conflict-free counsel Jenifer
Wicks to consult with Wright before and during the entry of
his guilty plea. Wright eventually pled guilty to one count of
possession with intent to distribute cocaine. See 21 U.S.C. §§
841(a)(1), (b)(1)(C). He was sentenced to eight years in
prison.
                               3
    Wright now appeals. He claims that Wood’s prior
representation of Washington created an impermissible
conflict of interest.

     A defendant asserting an ineffective assistance of counsel
claim must show (1) that defense counsel’s performance was
deficient and (2) that counsel’s deficient performance affected
the outcome of the defendant’s case. See Strickland v.
Washington, 466 U.S. 668, 687, 694 (1984). Conflict of
interest claims such as that asserted by Wright in this case are
a “specific genre” of ineffective assistance of counsel claim.
United States v. Bruce, 89 F.3d 886, 893 (D.C. Cir. 1996). In
Cuyler v. Sullivan, the Supreme Court held that a defendant
who asserts a conflict of interest claim on appeal or in habeas
proceedings generally must demonstrate only that an actual
conflict of interest adversely affected his lawyer’s
performance. 446 U.S. 335, 348 (1980). The defendant
typically need not demonstrate the second prong of the
Strickland test – that the lawyer’s deficient performance
affected the outcome of the case. See id. at 349-50.

     In Cuyler v. Sullivan, the conflict of interest had been
caused by the defense attorneys’ concurrent representation of
multiple clients in the same case. In this case, Wood’s
representation of Washington apparently ended before
Wood’s representation of Wright began. Wright’s claim
therefore may involve a conflict caused by successive
representation of multiple clients in the same matter. In
Mickens v. Taylor, the Supreme Court explained that the
language of Cuyler v. Sullivan “itself does not clearly
establish, or indeed even support,” applying the Cuyler v.
Sullivan standard “unblinkingly” to cases involving
successive representation of multiple clients. 535 U.S. 162,
174-75 (2002). But the Court ultimately did not decide the
question of whether Cuyler v. Sullivan applied to cases of
                              4
successive representation, saying that the question remained
“open.” Id. at 176.

    Since Mickens, this Court has likewise not decided
whether the Cuyler v. Sullivan standard applies to cases
involving successive representation. See United States v.
Berkeley, 567 F.3d 703 (D.C. Cir. 2009).

     Here, we again need not decide that question. Even
under the Cuyler v. Sullivan standard, Wright still has to
demonstrate that Wood’s alleged conflict of interest adversely
affected his performance. Wright has not done so. Wright
claims that Wood’s performance was defective because Wood
allegedly coerced Wright into pleading guilty. But the record
conclusively shows that Wright’s guilty plea was voluntary,
not coerced. Three pieces of record evidence make that clear:

     First, six months before Wright’s guilty plea, Wood
recognized that a conflict might arise if Washington was a
witness in Wright’s trial. See Tr. Status Hearing at 9, Jan. 7,
2009. To address the possible conflict, Wood enlisted
conflict-free counsel, Jenifer Wicks, to “consult with Mr.
Wright and to be present” before and during the entry of his
guilty plea. Tr. Plea Hearing at 3, July 2, 2009. During the
plea hearing, Wicks stated that she had talked with Wright
about the range of sentences that Wright could face by
pleading guilty.     Wicks and Wright each signed the
Government’s plea agreement, statement of offense, and
waiver of trial by jury forms. Conflict-free counsel’s
prominent role in the plea discussions and in Wright’s
decision to enter a plea belies Wright’s claim that he was
coerced by Wood into entering the plea.

    Second, during the plea colloquy, Wright made clear that
he understood the ramifications of his guilty plea and was
voluntarily choosing to plead guilty. Wright stated that he
                              5
had read his plea agreement and had reviewed it with his
attorneys. Id. at 7. Wright admitted that he had possessed
powder and crack cocaine. Id. at 14. Wright confirmed that
nobody had “forced,” “pressured,” or “coerced” him “in any
way” into pleading guilty. Id. at 14-15. Wright stated that he
was “pleading guilty voluntarily” and of his “own free will.”
Id. at 15. Those statements, made in Wood’s absence,
contradict Wright’s current contention that he pled guilty
because of Wood’s coercion.

     Third, after his plea and in advance of sentencing, Wright
submitted a letter to the District Court. Wright’s letter
confirmed that his choice to plead guilty had been voluntary.
Wright wrote that he “wanted to explain” his decision and
“why” he had chosen to plead guilty. Letter from Daniel
Wright to Judge James Robertson at 1, United States v.
Wright, No. 92-cr-00131 (D.D.C. Oct. 14, 2009). Wright
acknowledged his role in the conduct underlying his offense
and admitted that he had been on a self-destructive path and
that it was time to face the consequences of his actions. See
id. The next day, in open court, Wright again apologized to
the District Court for his conduct. See Tr. Sentencing Hearing
at 17, Oct. 15, 2009.          Those candid and unsolicited
admissions further contravene Wright’s claim that Wood
coerced him to plead guilty.

     Because the record conclusively rebuts Wright’s claim of
ineffective assistance of counsel, we affirm the judgment of
conviction. See United States v. Thompson, 721 F.3d 711,
713 (D.C. Cir. 2013).

                                                   So ordered.